538 F.2d 1213
UNITED STATES of America, Plaintiff-Appellee,v.Norma Jean Johnson NARISI, Defendant-Appellant.
No. 76-2448

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 20, 1976.
Percy Foreman, Dick DeGuerin, Houston, Tex., for defendant-appellant.
Michael P. Carnes, U. S. Atty., Fort Worth, Tex., Judith A. Shepherd, Asst. U. S. Atty., Dallas, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before COLEMAN, GOLDBERG and GEE, Circuit Judges.
PER CURIAM:


1
The district court has failed to comply with the requirements of Rule 11(c), Federal Rules of Criminal Procedure, by not personally informing appellant of the constitutionally protected rights which she would be waiving if her guilty plea was accepted, and by not ascertaining that appellant understood those rights and voluntarily waived them.  McCarthy v. United States, 394 U.S. 459, 89 S. Ct. 1166, 22 L. Ed. 2d 418 (1969); United States v. Crook, 5 Cir. 1976, 526 F.2d 708; Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969).


2
Mrs. Narisi's conviction is reversed and this case is remanded for further proceedings.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I